       Case 1:20-cv-03100-SMJ    ECF No. 27    filed 02/17/21   PageID.224 Page 1 of 2




1                                                                            FILED IN THE
                                                                         U.S. DISTRICT COURT
                                                                   EASTERN DISTRICT OF WASHINGTON


2                                                                   Feb 17, 2021
                                                                        SEAN F. MCAVOY, CLERK
3                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WASHINGTON
4
     STEPHANIE WOODCOCK,                        No. 1:20-cv-03100-SMJ
5
                              Plaintiff,
6                v.                             ORDER DENYING MOTION TO
                                                DISMISS AS MOOT
7    JOHNSON & JOHNSON, and
     ETHICON, INC.,
8
                              Defendants.
9

10

11         Before the Court, without oral argument, is Defendants’ Motion to Dismiss
12   Plaintiff’s Complaint, ECF No. 11. The Court denies that motion as moot.
13         Plaintiff sued Defendants on July 9, 2020. ECF No. 1. Defendants moved to
14   dismiss on September 22, 2020 and set a hearing without oral argument for
15   November 12, 2020. ECF No. 11. Four separate times, the parties stipulated and
16   requested for the Court to amend briefing schedule and reset the noting date, which
17   the Court granted each time. See generally ECF Nos. 16, 18, 20 & 22. The Court
18   also granted Plaintiff’s request for leave to file her First Amended Complaint. ECF
19   Nos. 23, 24 & 26.
20         Under Federal Rule of Civil Procedure 15(a)(2), after the time for amending



     ORDER DENYING MOTION TO DISMISS AS MOOT – 1
       Case 1:20-cv-03100-SMJ     ECF No. 27    filed 02/17/21   PageID.225 Page 2 of 2




1    a pleading as a matter of course has passed, “a party may amend its pleading only

2    with the opposing party’s written consent or the court’s leave.” An amended

3    complaint supersedes the original complaint and renders it without legal effect. E.g.,

4    Lacey v. Maricopa County, 693 F.3d 896, 927 (9th Cir. 2012); Rhodes v. Robinson,

5    621 F.3d 1002, 1005 (9th Cir. 2010) (“As a general rule, when a plaintiff files an

6    amended complaint, [t]he amended complaint supersedes the original, the latter

7    being treated thereafter as non-existent.”) (internal citation and quotation marks

8    omitted). The parties (and the Court) must therefore treat the original pleading

9    Plaintiff   filed   as   nonexistent.     See   id.   The     Court    thus    denies

10   Defendants’ motion to dismiss as moot. See also Huang v. Genesis Glob.

11   Hardware, Inc., No. 2:20-cv-1713-JAM-KJN-PS, 2020 WL 6318206, at *1 (E.D.

12   Cal. Oct. 28, 2020) (collecting cases).

13          Accordingly, IT IS HEREBY ORDERED:

14                Defendants’ Motion to Dismiss Plaintiff’s Complaint, ECF No. 11, is

15                DENIED AS MOOT.

16          IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and

17   provide copies to all counsel.

18          DATED this 17th day of February 2021.

19
                         ___________________________
20                       SALVADOR MENDOZA, JR.
                         United States District Judge


     ORDER DENYING MOTION TO DISMISS AS MOOT – 2
